 144325 NLRB No. 8DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1All dates are 1994 unless otherwise indicated.Rogers Environmental Contracting, Inc. and Anto-nio Singletary. Case 4ŒCAŒ23341November 8, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXANDHIGGINSOn June 7, 1996, Administrative Law Judge LowellGoerlich issued the attached decision. The General
Counsel and the Respondent filed exceptions, support-
ing briefs, and answering briefs, and the General
Counsel filed a reply brief to the Respondent™s answer-
ing brief.The National Labor Relations Board has consideredthe decision and the record in light of the exceptions
and briefs and has decided to affirm the judge™s rul-
ings, findings, and conclusions only to the extent con-
sistent with this Decision and Order.This case arises from the Respondent™s failure topay its employees on a timely basis and the inter-
actions between the Respondent and its employees re-
garding this matter. The complaint alleges that the Re-
spondent violated Section 8(a)(1) of the Act by refus-
ing to employ Charging Party Singletary and his fel-
low employee Willie McCoy because they had en-
gaged in protected concerted activity concerning the
pay problem and to discourage other employees from
engaging in such activity.The judge found that the employees had engaged inprotected concerted activity when they cashed their
paychecks despite the Respondent™s admonition not to
do so because it had insufficient funds in its account.
The judge found, however, that the employees™ earlier
complaints in a meeting with David Rogers, the Re-
spondent™s president, did not constitute protected con-
certed activity because, in the judge™s view, the em-
ployees reported to Rogers™ office as individuals and
with no intent to protest, and Rogers lacked knowledge
of the concerted nature of the activity. In addition, the
judge found the record unclear concerning whether the
employees had subsequently sought or been refused
employment with the Respondent. He therefore con-
cluded that the General Counsel had failed to prove the
complaint allegations by a preponderance of the evi-
dence, and dismissed the complaint.In his exceptions, the General Counsel contends thatthe employees engaged in protected concerted activity
not only when they cashed their paychecks, but also in
the earlier meeting when, upon receiving the pay-
checks from Rogers, they made known to him their
need to cash the checks, which represented 5 weeks™
wages for Singletary and 4 weeks™ wages for McCoy.
The General Counsel further argues that the record es-
tablishes that the employees were denied employment
on the basis of these activities at a time when the Re-spondent employed other laborers. We find merit inthese exceptions.It is undisputed that during the course of a projectinvolving the removal of asbestos from a building in
Harrisburg, Pennsylvania, the Respondent experienced
repeated difficulties in paying its employees on a time-
ly basis. The employees were upset about not being
paid, and complained to Rogers a few weeks after the
project began. Rogers told the employees that they had
a choice of staying to complete the project and waiting
for their pay or leaving. The employees stayed on the
job.Singletary and McCoy testified that, in addition tothe protests to Rogers, the employees selected rep-
resentatives who conveyed their complaints to Charlie
Bowser, a Pennsylvania state official. McCoy further
stated that the employees did not report for work as
scheduled on the two occasions when their representa-
tives met with Bowser. Although Rogers testified that
he was not aware of the meetings with Bowser, he ad-
mitted that the employees had complained to him
about the failure to tender their wages to them and did
not contradict McCoy™s testimony concerning the work
stoppages.When the project was completed on September 15,1994,1the Respondent was again unable to meet itspayroll, and in fact owed some employees, including
McCoy and Singletary, several weeks™ pay. The Re-
spondent issued paychecks to McCoy, Singletary, and
25 other employees in small groups at Rogers™ office
later in September. At that time, however, Rogers in-
structed the employees not to cash the checks because
the Respondent™s account lacked the necessary funds.
Instead, Rogers suggested that the employees check
with him in a week or two to learn whether they could
cash the checks. When Singletary and McCoy entered
Rogers™ office and received their checks, along with
the instruction not to cash them, Singletary responded
that he needed to cash at least one check, and McCoy
stated that he needed the money to pay his daughter™s
school tuition. Rogers refused to give the employees
permission to cash the checks, and stated that if they
did so they would break alliances with him and he
would not offer them further work. Singletary and
McCoy proceeded together to the union hall and then
to the Union™s bank, where they cashed all of the
checks they had received from Rogers. The checks
were subsequently returned for insufficient funds.Contrary to the judge, we find that Singletary andMcCoy engaged in protected concerted activity in their
meeting with Rogers when they protested Rogers™ in-
structions not to cash the paychecks he was issuing to
them. As noted by the judge, the evidence does not
show that Singletary and McCoy planned a protest to-
gether or approached their meeting with Rogers as des-VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00144Fmt 0610Sfmt 0610D:\NLRB\325.012APPS10PsN: APPS10
 145ROGERS ENVIRONMENTAL CONTRACTING2The record does not demonstrate that Singletary and McCoy spe-cifically informed Rogers that they intended to cash their checks, as
alleged in the complaint, but rather that they wanted and needed to
do so.ignated representatives of their fellow employees. In-deed, it appears that they anticipated simply receiving
overdue but valid paychecks for their work on a com-
pleted project, and so could not have been expected to
plan concerted activity in response to a surprise refusal
to tender the checks. It was only when Rogers in-
formed them that they must wait still longer before re-
ceiving actual compensation, i.e., cash in exchange for
their paychecks, that they were presented with the need
to and were moved to protest the additional delay by
pleading their immediate need for the money.2Thesecomplaints were clearly both protected and concerted.The Board has held that ‚‚there can be no doubt thatthere is no more vital term and condition of employ-
ment than one™s wages, and employee complaints in
this regard clearly constitute protected activity.™™ Cal-Walts, Inc., 258 NLRB 974, 979 (1981). In this case,Singletary and McCoy expressed complaints about the
most fundamental aspect of this ‚‚vital™™ term and con-
dition of employment, the obligation of the employer
to compensate employees with a check or other instru-
ment that will be honored for payment. Compensation
for one™s labor with a check that cannot be cashed is
no compensation at all. Moreover, an employer, in
issuing a paycheck, assumes a responsibility that the
check will be honored upon deposit and cannot shift
the burden to the payee to take steps to make the
check good. Ambulance Service of New Bedford, 229NLRB 106, 109 (1977) (employer™s argument that em-
ployee should have returned dishonored check for co-
endorsement rather than filing complaint in court re-
jected). In this case, issuance of the paychecks, already
delayed by several weeks, was accompanied by in-
structions that the employees could not actually collect
their pay for an additional 1 to 2 weeks, at which time
Rogers stated that the funds in the Respondent™s ac-
count would cover the checks. Thus, Singletary and
McCoy™s protest against these instructions was clearly
protected activity under the Act.With respect to the concerted nature of the activity,we find, contrary to the judge, that our determination
is not constrained by the intent of Singletary and
McCoy prior to their meeting with Rogers. In MikeYurosek & Son, Inc., 306 NLRB 1037, 1038 (1992),the Board held that ‚‚individual action is concerted
where the evidence supports a finding that the con-
cerns expressed by the individual are [sic] logical out-
growth of the concerns expressed by the group.™™ In
that case, the employees had protested the employer™s
decision to reduce their hours to 36 per week, contend-
ing that the reduction would not allow them to com-
plete their work. Despite their protests, the employerinstructed them to punch out exactly at the designatedtime. Soon after, the employer told four employees to
work an extra hour, but the employees, without con-
sulting one another, punched out at the time designated
by the new policy. The Board held that each employ-
ee™s refusal, even though unplanned and uncoordinated
with the others, constituted protected concerted activityas an outgrowth of the previous protests by the em-
ployees concerning their work hours.Similarly, the record here demonstrates that the Re-spondent™s repeated failure to pay its employees on a
timely basis was a subject of significant mutual con-
cern among employees who had voiced complaints by
the group as early as a few weeks after the project
commenced. Rogers acknowledged these complaints in
his testimony, as well as his response to the employees
that they could either stay on the project and wait for
their pay, or work elsewhere. Further, although Rogers
denied knowledge of complaints by employee rep-
resentatives to Bowser, he did not contradict McCoy™s
testimony that the employees engaged in work stop-
pages on the days of these meetings. Thus, we find
that the complaints expressed by Singletary and
McCoy in their meeting with Rogers, although not pre-
viously planned and articulating the two employees™
own financial needs, addressed the Respondent™s con-
tinuing failure to pay its employees and thus grew out
of and relate back to the earlier protests of the group
concerning the same subject. We therefore find that the
complaints constitute concerted activity by Singletary
and McCoy. In addition, we find, relying on Rogers™
own testimony pertaining to earlier complaints by the
employees and the uncontradicted testimony concern-
ing work stoppages, that Rogers was aware of the con-
certed nature of the employees™ protest when he threat-
ened not to offer them further work if they cashed
their checks before receiving authorization from him.We have determined above that Singletary andMcCoy engaged in protected concerted activity in their
meeting with Rogers and that the Respondent was
aware of the nature of the activity. We also find, in
agreement with the judge, that the conduct of Single-
tary and McCoy in cashing the checks was protected
and concerted, and that Rogers threatened the employ-
ees that they would not be offered work by the Re-
spondent in the future if they cashed their paychecks
too soon. Based on all of these factors, we find that
the General Counsel has established that the Respond-
ent™s subsequent failure to offer work to these employ-
ees was motivated by their protected concerted activ-
ity.Because the General Counsel has established unlaw-ful motivation, the burden shifts to the Respondent to
demonstrate that it would have refused to hire these
employees for subsequent projects even in the absence
of the protected conduct. Wright Line, 251 NLRBVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00145Fmt 0610Sfmt 0610D:\NLRB\325.012APPS10PsN: APPS10
 146DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3Chairman Gould concurs in his colleagues™ findings and conclu-sions in this case that a violation has been established under the
standards set forth in Wright Line. However, as he stated in his con-curring opinion in Paper Mart, 319 NLRB 9, 12 (1995), the appro-priate mode of analysis for examining causality in dual-motive cases
is not Wright Line. In Chairman Gould™s view, unlawful discrimina-tion may be established where the General Counsel proves ‚‚by a
preponderance of evidence that an employer™s adverse action against
an employee because of his protected activity is based in whole or
in part on antiunion animus.™™ For the reasons set forth in PaperMart, Chairman Gould finds that the Wright Line standards are rel-evant to the remedy fashioned by the Board. See also GallowaySchool Lines, 321 NLRB 1422 fn. 6 (1996).4See Sunland Construction, 311 NLRB 685, 686 (1993) (actualapplication for employment not required because futile).1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert.denied 455 U.S. 989 (1982). We find that the Re-
spondent has failed to satisfy its burden.3At the hearing, the Respondent asserted that it hadhired no laborers since the completion of the Harris-
burg job, and that Singletary and McCoy had not
sought employment with the Respondent. Rogers testi-
fied that the Respondent typically used subcontractors
to provide laborers, but that it deviated from this prac-
tice for the Harrisburg job, which had required an im-
mediate response. Rogers further testified that the Re-
spondent had not hired laborers for subsequent
projects, including its Willow Grove project. The Re-
spondent produced a contract dated December 15 with
an individual named Joseph Hill, requiring Hill to sup-
ply labor to the Respondent during an unspecified 35-
day period. The Respondent also produced a document
purporting to be payroll records. Rogers, however,
only identified a single page of this document as a
summary of paychecks issued by the Respondent in
December 1995 to the employees of a subcontractor
that was unable to meet its payroll. The Respondent
failed to explain the daily Contractor Production Re-
ports, as well as wage and hour reports, introduced by
the General Counsel and indicating the Respondent™s
employment of a varying number of laborers on the
Willow Grove project during the period from Decem-
ber 1994 to February 1995.In these circumstances, we find that the Rogers™general denial that the Respondent employed laborers
and the limited evidence produced by the Respondent
are far outweighed by the General Counsel™s showing,
through the Respondent™s own business records, that
the Respondent did employ laborers following the Har-
risburg project. We therefore conclude that the prepon-
derance of the credible evidence shows that the Re-
spondent did hire laborers after the protected concerted
activity by Singletary and McCoy. In addition, we find
no merit in the Respondent™s contention that the Gen-
eral Counsel did not meet his burden because Single-
tary and McCoy did not apply for employment after
their protected concerted activity. Any such applicationwould have been futile in view of the threat previouslydirected at them by Rogers.4Because the General Counsel has shown that animusagainst the protected concerted activities of Singletary
and McCoy and a desire to discourage other employees
from engaging in such activity were a motivating fac-
tor in the Respondent™s refusal to give them further
employment after the check cashing incidents, and be-
cause the Respondent failed to rebut that showing by
establishing that it would have refused to employ the
two laborers even in the absence of their protected
concerted activities, we find that the Respondent vio-
lated Section 8(a)(1) of the Act.CONCLUSIONSOF
LAW1. Rogers Environmental Contracting, Inc., is an em-ployer engaged in commerce within the meaning of
Section 2(6) and (7) of the Act.2. By refusing to employ Antonio Singletary andWillie McCoy because they engaged in protected con-
certed activity and in order to discourage other em-
ployees from engaging in such activity, the Respondent
violated Section 8(a)(1) of the Act.3. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the meaning
of Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent engaged in and isengaging in certain unfair labor practices within the
meaning of Section 8(a)(1) of the Act, we shall order
that it cease and desist and take certain affirmative ac-
tion necessary to effectuate the policies of the Act.Having found that the Respondent unlawfully re-fused to employ Singletary and McCoy, we shall order
the Respondent to offer them employment and make
them whole for any losses of earnings and benefits
they may have suffered as a result of the Respondent™s
unlawful conduct, in the manner prescribed in F.W.
Woolworth Co., 90 NLRB 289 (1950), with interest ascomputed in New Horizons for the Retarded, 283NLRB 1173 (1987).We leave to the compliance phase of this proceedingthe determination of the extent to which the Respond-
ent would have employed Singletary and McCoy if it
had used nondiscriminatory criteria. UltrasystemsWestern Contractors, 316 NLRB 1243 (1995); H.B.
Zachry Co., 319 NLRB 967 (1995) (determinations ofeffect of employers™ refusal to consider applicants for
hire left to compliance). If at the compliance phase it
is determined that the Respondent would have em-
ployed Singletary and McCoy for subsequent projects,
the inquiry as to the amount of backpay due these indi-
viduals will include any amounts they would have re-VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00146Fmt 0610Sfmt 0610D:\NLRB\325.012APPS10PsN: APPS10
 147ROGERS ENVIRONMENTAL CONTRACTING5If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ‚‚Posted by Order of the
National Labor Relations Board™™ shall read ‚‚Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.™™ceived on other jobs to which the Respondent wouldhave assigned them. If at the compliance stage it is es-
tablished that the Respondent would have assigned
Singletary and McCoy to projects currently in
progress, we shall order the Respondent to offer them
immediate employment and place them in positions
substantially equivalent to their former positions with
the Respondent.ORDERThe National Labor Relations Board orders that theRespondent, Rogers Environmental Contracting, Inc.,
Philadelphia, Pennsylvania, its officers, agents, succes-
sors, and assigns, shall1. Cease and desist from
(a) Refusing to employ Antonio Singletary andWillie McCoy because they engaged in protected con-
certed activity and in order to discourage other em-
ployees from engaging in such activity.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Within 14 days from the date of this Order, offerAntonio Singletary and Willie McCoy employment in
positions substantially equivalent to their former posi-
tions, if they would currently be employed but for the
Respondent™s discriminatory hiring criteria.(b) Make Antonio Singletary and Willie McCoywhole for any loss of earnings or other benefits suf-
fered as a result of the discrimination against them, in
the manner set forth in the remedy section of the deci-
sion.(c) Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination
and copying, all payroll records, social security pay-
ment records, timecards, personnel records and reports,
and all other records necessary to analyze the amount
of backpay due under the terms of this Order.(d) Within 14 days after service by the Region, postat its Philadelphia, Pennsylvania facility copies of the
attached notice marked ‚‚Appendix.™™5Copies of thenotice, on forms provided by the Regional Director for
Region 4, after being signed by the Respondent™s au-
thorized agent, shall be posted by the Respondent and
maintained for 60 consecutive days in conspicuous
places, including all places where notices to employees
are customarily posted. Reasonable steps shall be taken
by the Respondent to ensure that the notices are not
altered, defaced, or covered by any other material. Inthe event that, during the pendency of these proceed-ings, the Respondent has gone out of business or
closed the facility involved in these proceedings, the
Respondent shall duplicate and mail, at its own ex-
pense, a copy of the notice to all current employees
and former employees employed by the Respondent at
any time since December 13, 1994.(e) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to employ Antonio Singletaryand Willie McCoy because they engaged in protected
concerted activity and in order to discourage other em-
ployees from engaging in such activity.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, within 14 days from the date of theBoard™s Order, offer Antonio Singletary and Willie
McCoy employment in positions substantially equiva-
lent to their former positions, if they would have been
currently employed but for our discriminatory hiring
criteria.WEWILL
make Antonio Singletary and WillieMcCoy whole for any loss of earnings or other bene-
fits suffered as a result of the discrimination against
them, less any net interim earnings, plus interest.ROGERSENVIRONMENTALCONTRACT-ING, INC.Mark E. Arbesfeld, Esq., for the General Counsel.Jordon B. Jaeger, Esq., of Philadelphia, Pennsylvania, forthe Respondent.Antonio Singletary, in propia persona, of Bridgeton, New Jer-sey, for the Charging Party.DECISIONSTATEMENTOFTHE
CASELOWELLGOERLICH, Administrative Law Judge. Thecharge filed in this proceeding December 13, 1994, was
served upon Rogers Environmental Contracting, Inc. (the Re-
spondent) on December 14, 1994. A complaint and notice of
hearing was issued on May 17, 1995. The complaint amongVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00147Fmt 0610Sfmt 0610D:\NLRB\325.012APPS10PsN: APPS10
 148DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1There being no exceptions thereto General Counsel™s Motion toCorrect Transcript is granted and the transcript is corrected accord-
ingly.other things alleged that the Respondent refused to employAntonio Singletary and Willie McCoy in violation of Section
8(a)(1) of the National Labor Relations Act (the Act).The Respondent filed a timely answer denying that it hadengaged in the unfair labor practices alleged.The complaint came on for hearing at Philadelphia, Penn-sylvania, on March 27, 1996. Each party was afforded a full
opportunity to be heard, argue orally on the record, to submit
proposed findings of fact and conclusions, and to file briefs.
All briefs have been carefully considered.FINDINGSOF
FACT, CONCLUSIONS, ANDREASONSTHEREFOR1I. THEBUSINESSOFTHERESPONDENT
At all material times, Respondent, a Pennsylvania corpora-tion with its principal office located in Philadelphia, Pennsyl-
vania, has been engaged in performing environmental clean-
up services.During the calendar year ending December 31, 1994, Re-spondent, in conducting its business operations described
above, provided environmental cleanup services valued in ex-
cess of $300,000 to the United States Department of De-
fense, an entity engaged in interstate commerce and provided
services valued in excess of $50,000 to the Commonwealth
of Pennsylvania, an entity engaged in interstate commerce.Based on its operations described above Respondent hashad a substantial impact on the national defense of the
United States.II. THEUNFAIRLABORPRACTICES
The General Counsel alleges that Respondent employeesAntonio Singletary and Willie McCoy ‚‚engaged in concerted
activities for the purpose of mutual aid and protection by in-
forming David Rogers, [the Respondent™s president and
CEO] that they would cash their pay checks and by cashing
their pay checks.™™The General Counsel offered the following evidence tosupport his allegation.The Respondent was engaged in environmental cleaning.In July 1994 the Respondent took a job as a subcontractor
at the transportation building in Harrisburg, Pennsylvania, re-
moving hazardous waste and asbestos. Chris Jones was the
‚‚lone superintendent™™ on the job. At the commencement of
the job Jones brought around 10 employees to Rogers for
hire. These employees were hired among whom was Single-
tary, Jones™ cousin. Later another group of employees were
hired among whom was McCoy. Singletary became a work-
ing foreman. The Respondent had problems with cash flow
and some of its checks did not clear. The employees pro-
tested the nonpayment of their wages, nevertheless, they con-
tinued to work. At the end of the project on September 15,
1994, employees were owed four or five paychecks. Single-
tary was due five paychecks and McCoy four.Several weeks after the project was finished Jones in-formed the employees that they should appear at the Re-
spondent™s office to receive their paychecks. Around 27 em-
ployees appeared among whom were Singletary and McCoy.Rogers called the employees into his office in small groupswhere he distributed the checks. Singletary and McCoy went
into the office together, Rogers gave Singletary five checks
and McCoy four checks. Singletary described what occurred:He asked us not to cash them. I told him I had tocash one, at least one. He told me not to cash one, be-
cause he had more to lose than I did.... But after he told me, no, that™s when I decided
that I was going to cash as many as I could.Q. DidŠdid you ask him for permission to cash onecheck?A. I did.
Q. Okay. And what did he say?
A. He said, no, because youŠIŠhe don™tŠI don™thave as much to lose as he does.....
THEWITNESS: And he said, if you all cash any ofthose checks, you can™t work for me any more. We™re
going to break alliances. I said, what do you mean, by
that? He said, you can™t work for me no more.....
A. Ah yeah, he said something about, he had to casha check because he had to send his daughterŠhis
daughter goes to catholic school and the people needed
the money so he could register his daughter to go to
school in September........
Q. BYMR. ARBESFELD: What did he ask you to do?A. Don™t cash themŠdon™t cashŠI guess he meant,don™t cash them checks until you hear from me. If you
cash them checks, we™ll break alliances.So, I asked him what did he mean by that. He toldme I, couldn™t work for him no more........
Q. Okay. And when you left thatŠwhen you left hisoffice that day, did you communicate to him that you
were going to cash it, or was it left unclear?A. It was clear that I couldn™t cash one with his con-sent. And if I cashed any, that I couldn™t work for him
no more.Q. But you didn™t tell him, I™m going to cash it?
A. That was already decided when he made his deci-sion.McCoy described what occurred:A. He told us not to cash them.Q. Did he say why?A. Yes, he said, right now, he didn™t have the fundsfor all of the checks that he had given out.....
And Mr. Rogers told us, listen, ifŠif you cash thesechecks now, and I done told you already not to cash
them, you™re going to break alliance with me.So, Mr. Tony Singletary said, what do you mean by,break alliance? And then, he told us, he™s going to take
care of the guys who take care of him, that bear with
his situation.Said, ifŠif we go and cash the checks, then he can™tpromise us no work no more, because we™re not faithful
to the alliance.....VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00148Fmt 0610Sfmt 0610D:\NLRB\325.012APPS10PsN: APPS10
 149ROGERS ENVIRONMENTAL CONTRACTING... ‚‚I told him I had to cash my check.™™
Singletary and McCoy immediately went to the Union,Local 222, where they cashed some of the checks. The
checks bounced. Oliver G. Glass, business manager for Local
222, went to Rogers™ office for the purpose of collecting the
proceeds of the checks. Glass testified that Rogers said:THEWITNESS: As I indicated, he was upset at thefact that they had cashed the checks and I believe he
made it quite clear then that he did not want to employ
them anymore.....
... He explained to me that he asked these guys
not to cash the checks.He also told me that the guys were upset becausethey didn™t want to go home without any money to face
their wives, etc.He went into the area to the fact that he had giventhem the opportunity to finish the work there in Penn-
sylvania, wherever it was, and that opportunity
wouldn™t be available anymore.He didn™t want to employ them anymore.
....
A. Mr. Rogers indicated to me at that very time thatinasmuch as these guys had violated his trust, he wasn™t
going to employ them anymore.Q. BYJUDGEGOERLICH: Violated what?THEWITNESS: His trust, period. They had an agree-ment together. These guys, I would assume, did not
keep their part of agreement and so, therefore, he didn™t
intend to employ them anymore.Neither Singletary nor McCoy applied for jobs with theRespondent after they received their checks.The Respondent refused to pay Singletary and McCoytheir per diem money. (They were to receive $25 a day.) In
separate actions they collected it through the Small Claims
Court.Singletary testified that Jones told him that they ‚‚can™t goon the job because we cashed our checks.™™Conclusion and Reasons ThereforSection 7 of the Act protects employees who engage inconcerted activities for the purpose of ‚‚mutual aid or protec-
tion.™™ Concerted activity has been defined as activity which
is engaged in ‚‚on the authority of other employees, and notsolely on behalf of the employee himself.™™ Meyers Indus-tries, 268 NLRB 493, 497 (1984).Singletary and McCoy along with other employees ap-peared by invitation at the Respondent™s office for the pur-
pose of picking up checks for back wages. The credible evi-
dence does not establish that they appeared at the Respond-
ent™s office together to protest or complain about anything.
They were not in the Respondent™s office of their own de-
sign. In the office they were given checks for their back
wages and were told not to cash them or the Respondent
would not offer them work again or words to that affect. The
employees said that they needed the cash. The employees
then left. Up to this point there had been no concerted activ-
ity for mutual aid or protection on the part of the employees.
The Respondent™s alleged threat was not uttered because the
employees were engaging in concerted activities for their
mutual aid and protection. Nor was the Respondent aware of
any concerted activity when it threatened the employees. Cf.
Air Surrey Corp. v. NLRB, 601 F.2d 256 (6th Cir. 1979).Singletary and McCoy entered the Respondent™s office as in-
dividuals and left as individuals. Thus the Respondent may
not be found to have interfered with, restrained, or coerced
the employees in their right to engage in concerted activity
for their mutual aid or protection. The employees were solely
appearing as individuals.Thereafter the employees together resolved to cash thechecks even in the face of the Respondent™s admonition. To-
gether they went to the union hall where they presented the
checks for cashing. The Union cashed the checks although
the checks later bounced. What the employees did in present-
ing the checks for cashing at the Union was concerted activ-
ity for their mutual aid and protection. The employees were
not acting solely for their own interests but were acting to-
gether. Cf. Evan Williams Construction Co., 208 NLRB 15(1973). At this point had the Respondent refused the employ-
ees employment because they had gone to the Union it
would have violated Section 8(a)(1) of the Act for interfering
with, restraining, and coercing the employees in their right
to engage in concerted activity for their mutual aid and pro-
tection. However, the credible record is unclear as to whether
the employees applied for work with the Respondent or
whether the Respondent refused to hire them. Thus the Gen-
eral Counsel™s allegation that the Respondent refused to em-
ploy Singletary and McCoy because they engaged in pro-
tected concerted activity is not sustained by a preponderance
of the credible evidence.[Recommended Order for dismissal omitted from publica-tion.]VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00149Fmt 0610Sfmt 0610D:\NLRB\325.012APPS10PsN: APPS10
